Citation Nr: 0012931
Decision Date: 05/16/00	Archive Date: 09/08/00

DOCKET NO. 94-08 148               DATE MAY 16, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for left carpal tunnel
syndrome.

2. Entitlement to an initial evaluation in excess of 10 percent for
service-connected left knee chondromalacia patella.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from October 1970 to January 1991.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a July 1991 rating decision from the Seattle, Washington,
Department of Veterans Affairs (VA) Regional Office (RO), which, in
pertinent part, denied service connection for left carpal tunnel
syndrome and granted service connection for bilateral
chondromalacia patella with a noncompensable evaluation, effective
from February 1, 1991. By rating decision in January 2000, the RO
granted an increased evaluation of 10 percent for service-connected
left knee chondromalacia patella, effective from February 1, 1991.

Although the increase to a 10 percent evaluation for the veteran's
left knee chondromalacia patella represented a grant of benefits,
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court") has held that a "decision awarding a
higher rating, but less than the maximum available benefit ... does
not ... abrogate the pending appeal ...... AB v. Brown, 6 Vet. App.
3 5, 38 (1993). The RO indicated that the veteran specifically
requested a 10 percent evaluation on his VA Form 9, substantive
appeal, received in June 1992. However, the Board notes that the
veteran stated that his service-connected left knee disability
warranted "at least" (emphasis added) 10 percent. As the VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1997), provides for disability evaluations in excess of 10 percent
for the veteran's left knee disability, the appeal with respect to
that issue continues.

The Board notes that the veteran timely filed a notice of
disagreement and substantive appeal on the issue of service
connection for traumatic left eye cataract, as well. By rating
decision in January 2000, the RO granted service connection

- 2 -

for traumatic left eye cataract with a noncompensable evaluation,
effective from February 1, 1991.

The January 2000 decision represented a full grant of benefits
sought with respect to the veteran's claim of entitlement to
service connection for traumatic left eye cataract. As the veteran
did not express disagreement with the "down-stream" issue of the
percentage evaluation assigned, such matter is not before the
Board. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997);
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also
Holland v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam).

In August 1996, the Board remanded the veteran's claims for further
development, to include obtaining medical treatment records and a
VA examination. The veteran had been represented by the Disabled
American Veterans when this appeal was previously before the Board.
The official VA form designating the representative is not now in
the claims folder. The veteran, however, has not otherwise
indicated that he wished to revoke representation by that
organization. See 38 C.F.R. 20.607 (1999).

FINDINGS OF FACT

1. The record contains no competent medical evidence of a nexus
between the veteran's current diagnosis of left carpal tunnel
syndrome and any incident of the veteran's military service.

2. The veteran's service-connected left knee disability is
manifested by range of motion of 0-139 degrees, with complaints of
mild pain, weakness, and swelling occurring only one-to-two times
per month.

3 - 

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for left carpal
tunnel syndrome is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. The criteria for an evaluation in excess of 10 percent for
service-connected left knee chondromalacia patella have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.40, 4.45,
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1999); DeLuca v.
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 23-97 (July 1, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Carpal Tunnel Syndrome

I.   Factual Background

The veteran's service medical records note complaints of left elbow
and forearm pain in January 1983. In a medical history, dated in
January 1985, the veteran reported popping and pain in both wrists.
On a report of medical history, completed at service retirement in
January 1991, the veteran reported right elbow and right hand
symptomatology, but no complaints of left arm, wrist, or hand pain
or pathology.

In February 1991, the veteran filed an initial claim for VA
benefits for bilateral carpal tunnel syndrome. He reported that
this condition began in 1979. By rating decision in July 1991, the
RO granted service connection for right carpal tunnel syndrome, but
denied service connection for left carpal tunnel syndrome.

In his VA Form 9, substantive appeal, received in June 1992, the
veteran stated that he was treated for left carpal tunnel syndrome
during service and it continued to bother him occasionally.

4 - 

At a hearing before an RO hearing officer in September 1992, the
veteran testified that he had numbness and weakness in his arms and
hands, primarily on the right, radiating from his neck. Transcript,
pp. 9-10. He reported numbness of the fingers, decreased strength
in the hand, numbness and a painful feeling from the wrist to the
elbow. He stated that these sensations were not constant, but due
to overuse of his hand, and were worse in the right arm and hand.
Transcript, p. 12. The veteran testified that when he did a lot of
lifting overhead, he would get shooting pains down to the
fingertips and stiffness and soreness in the left wrist.
Transcript, p. 13.

In December 1992, the veteran was seen at a private emergency room
after falling on the ice. He reported complaints of left shoulder
and low back pain. The physician noted full range of motion of the
left wrist and good movement of all fingers with no sensory loss
down the left arm or into the hand and fingers.

A VA examination was conducted in March 1993. The examiner stated
that both hands were tested with no findings of muscle atrophy and
no loss of pinprick sensation in the fingers, or arms. The examiner
noted that grip in both hands was quite strong, slightly stronger
in the left.

A nerve conduction study in November 1993 was suggestive of carpal
tunnel syndrome. The impression does not designate which arm was
being referred, but the testing results appear to be solely for the
right arm.

In August 1996, the Board remanded the veteran's claim of further
development, to include obtaining medical treatment records and a
VA examination.

A nerve conduction study in March 1998 demonstrated evidence for
bilateral carpal tunnel syndrome. The examiner provided findings of
prolonged bilateral median sensory latencies with left median motor
latency at the upper limit of normal and normal comparison left
ulnar sensory study.

5 - 

A VA examination was conducted in July 1999, and the examiner noted
review of the veteran's claims file. The veteran reported that he
was diagnosed with left carpal tunnel syndrome in 1987 and that the
diagnosis was confirmed by a nerve conduction study eighteen months
prior to the instant examination. The examiner stated that he was
unable to find any documentation of confirmation of left carpal
tunnel syndrome in the claims file. The veteran reported pain in
the left shoulder and forearm with diffuse numbness and tingling
over the entire left hand. Physical examination showed no joint
effusion of the wrist or hand, symmetrical musculature, and intact
neurological senses. The examiner provided a tentative diagnosis of
left wrist carpal tunnel syndrome with no documentation found in
the medical records. In an addendum, dated in August 1999, the
examiner reviewed the nerve conduction studies performed in March
1998 and reported a final diagnosis of left carpal tunnel syndrome.

II.  Analysis

Service connection may be established where the evidence
demonstrates that an injury or disease resulting in disability was
contracted in the line of duty coincident with military service, or
if pre-existing such service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1999). Where certain diseases,
such as those affecting the organic nervous system, are manifested
to a compensable degree within the initial post-service year,
service connection may be granted on a presumptive basis. 38
U.S.C.A. 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 3.307,
3.309 (1999).

When a disability is not initially manifested during service or
within an applicable presumptive period, service connection may
nevertheless be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in or aggravated by
service. See 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d).

6 -

The threshold question to be answered in the veteran's appeal is
whether he has presented evidence of a well-grounded claim. Under
the law, a person who submits a claim for benefits shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
A claim need not be conclusive but only possible to satisfy the
initial burden of 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the application for
service connection must fail, and there is no further duty to
assist the veteran in the development of his claim. 38 U.S.C.A.
5107, Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit held
that, "For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain
circumstances, lay evidence of in[-]service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service [disease or injury] and the current
disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required." Epps v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);
see 38 C.F.R. 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App.
498, 506 (1995). For the purpose of determining whether a claim is
well grounded, the credibility of the evidence is presumed. See
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In the instant case, the veteran has submitted evidence of a
current diagnosis of left wrist carpal tunnel syndrome. The nerve
conduction study in March 1998 showed evidence of bilateral carpal
tunnel syndrome and the VA examiner in July 1999 provided a
diagnosis of left carpal tunnel syndrome.

The veteran's service medical records contain complaints of pain in
both wrists and pain in the left elbow and forearm in January 1983.
However, the veteran's service medical records contain no diagnosis
of left carpal tunnel syndrome.

- 7 -

The record contains no competent medical evidence of a nexus
between the veteran's current diagnosis of carpal tunnel syndrome
and any incident of the veteran's military service, including the
complaints of left arm pain. The first clear diagnosis of record of
left carpal tunnel syndrome was in March 1998, more than seven
years after retirement from service. The VA examiner provided no
opinion as to the origin or etiology of the veteran's current left
carpal tunnel syndrome.

The Board recognizes that there is no duty to assist in a claim's
fall development if a well-grounded claim has not been submitted.
See Morton v. West, 12 Vet. App. 477, 480 (1999). However, the
Court has held that there is some duty to inform the veteran of the
evidence necessary for the completion of an application for
benefits, under 38 U.S.C.A. 5103 (West 1991), even where the claim
appears to be not well grounded. Beausoleil v. Brown, 8 Vet. App.
459, 465 (1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).
The veteran has not identified any medical evidence that has not
been submitted or obtained, which would support a well-grounded
claim. Thus, VA has satisfied its duty to inform the veteran under
38 U.S.C.A. 5103(a). See Slater v. Brown, 9 Vet. App. 240, 244
(1996).

Evaluation of Service-Connected Left Knee Chondromalacia Patella

III.  Factual Background

The veteran's service medical records show recurrent complaints of
knee pain and pathology including assessments of patellofemoral
arthralgia, patellofemoral strain, and chondromalacia. On a report
of medical history at service retirement in January 1991, the
veteran reported a history of "trick" or locked knee. The examiner
noted that the veteran was diagnosed with chondromalacia of both
knees in 1980, with no treatment noted.

In February 1991, the veteran filed an initial claim for VA
benefits for bilateral chondromalacia. By rating decision in July
1991, the RO granted service

- 8 - 

connection for bilateral chondromalacia patella with a
noncompensable evaluation, effective February 1, 1991.

A VA examination was conducted in April 1991. The examiner noted no
swelling, crepitus or instability of the knees. X-ray examination
of the knees was normal.

A treatment note in July 1991 noted pain in the left knee with
range of motion on flexion and internal and external rotation.

In his VA Form 9, substantive appeal, received in June 1992, the
veteran stated that his left knee popped, was unstable, and caused
"a great deal of pain."

At a hearing before an RO hearing officer in September 1992, the
veteran testified that in performing his work duties, his knee
would get "tight" and painful. Transcript, p. 18. He stated that
the knee felt unstable, and he experienced a popping sound.
Transcript, p. 19.

In August 1996, the Board remanded the veteran's claim for further
development, to include obtaining medical treatment records and a
VA examination.

A VA examination was conducted in July 1999, and the examiner noted
review of the veteran's claims file. The veteran reported a history
of left knee chondromalacia since 1984. The veteran stated that the
left knee felt unstable and he experienced intermittent pain and
weakness. He reported that the symptoms occurred one-to-two times
per month with some slight swelling of the knee. Physical
examination revealed symmetrical musculature of the lower
extremities, and mild tenderness of the left patella with
palpation. Positive left knee grinding with passive range of motion
was noted. Range of motion of the left knee was from 0 to 139
degrees. The veteran was able to fully squat without assistance.
After review of left knee X-ray examination, which was normal, the
examiner provided a diagnosis of left knee early osteoarthritis,
chondromalacia.

9 -

IV.  Analysis

When a veteran is awarded service connection for a disability and
appeals the RO's rating determination, the claim continues to be
well grounded as long as the claim remains open and the rating
schedule provides for a higher rating. See Shipwash v. Brown, 8
Vet. App. 218, 224 (1995). In the instant case, there is no
indication that there are additional records, which have not been
obtained and which would be pertinent to the present claims. Thus,
no further development is required in order to comply with VA's
duty to assist mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Governing
regulations include 38 C.F.R. 4.1, 4.2, which require the
evaluation of the complete medical history of the veteran's
condition.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). However, where the issue is the assignment of
an initial rating for a disability, following an initial award of
service connection for that disability, separate ratings can be
assigned for separate periods of time based on facts found, and the
Board must consider all evidence of record from the time of the
veteran's application. Fenderson v. West, 12 Vet. App. 119 (1999).
Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be

- 10 -

assigned. 38 C.F.R. 4.7 (1998). All benefit of the doubt will be
resolved in the veteran's favor. 38 C.F.R. 4.3 (1998).

In VAOPGCPREC 23-97, the General Counsel stated that when a knee
disorder is rated under Diagnostic Code 5257 and a veteran also has
limitation of knee motion which at least meets the criteria for a
zero percent evaluation under Diagnostic Code 5260 or 5261,
separate evaluations may be assigned for arthritis with limitation
of motion and for instability. However, the General Counsel stated
that if a veteran does not meet the criteria for a zero percent
rating under either Diagnostic Code 5260 or 5261, there is no
additional disability for which a separate rating for arthritis may
be assigned. VAOPGCPREC 23-97 (July 1, 1997).

The Board recognizes that the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court"), in
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where evaluation
is based on limitation of motion, the question of whether pain and
functional loss are additionally disabling must be considered. 38
C.F.R. 4.40, 4.45 (1998). The provisions contemplate inquiry into
whether there is crepitation, limitation of motion, weakness,
excess fatigability, incoordination and impaired ability to execute
skilled movement smoothly, and pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, and interference with sitting, standing,
and weight-bearing are also related considerations. Id.

Under the Schedule, an evaluation in excess of 10 percent is
warranted for recurrent subluxation or lateral stability of at
least moderate severity. 38 C.F.R. 4.71a, Diagnostic Code 5257. An
evaluation in excess of 10 percent for limitation of flexion
requires limitation to less than 45 degrees. 38 C.F.R. 4.71a,
Diagnostic Code 5260. An evaluation in excess of 10 percent for
limitation of extension requires limitation at more than 10
degrees. 38 C.F.R. 4.71a, Diagnostic Code 5261.

Osteoarthritis is evaluated on the basis of limitation of motion
under the appropriate diagnostic codes for the specific joint or
joints involved. When the limitation of motion is noncompensable
under the appropriate diagnostic codes, a rating of 10 percent is
applied for each major joint affected by limitation of motion. 38
C,F.R. 4.71a, Diagnostic Code 5003.

Although the veteran reported that his left knee was unstable,
there is no medical evidence of lateral instability or recurrent
subluxation. Therefore, there is no basis for a separate evaluation
for such symptomatology. VAOPGCPREC 23-97. The veteran's range of
motion of the left knee was from 0 to 139 degrees, which does not
meet the criteria for an evaluation in excess of 10 percent under
the Schedule. The Board considers the veteran's complaints of pain
in the left knee, but notes that the pain described is fairly mild
and occurs only one-to-two times per month, but the knee is
otherwise asymptomatic. The Board finds that the evidence
preponderates against an evaluation in excess of 10 percent based
on the veteran's functional limitations.

ORDER

Entitlement to service connection for left wrist carpal tunnel
syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent for
service-connected left knee chondromalacia patella is denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 12 - 


